




RETURN TO: John P. Uehlinger, Esq.
Emmet, Marvin & Martin, LLP
120 Broadway
New York, New York 10271

BUILDING LOAN MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY
AGREEMENT

This BUILDING LOAN MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
(hereafter referred to as “Mortgage”) made as of December 15, 2005, by and
between, Claverack Housing Ventures, LLC, whose address is c/o Wellsford Real
Properties, Inc., 535 Madison Avenue, 26th Floor, New York, New York 10022
(“Mortgagor”) and Wachovia Bank, National Association, a national banking
association, whose address is 12 East 49th Street, 42nd Floor, New York, New
York 10017 (“Bank”).

W I T N E S S E T H :

        To secure payment and performance of obligations under a Building Loan
Agreement dated the date hereof between Mortgagor and the Bank (the “Building
Loan Agreement”) and under a Building Loan Mortgage Note (the “Note”) dated the
date hereof, in the amount of $1,623,372.87, made by Mortgagor payable to Bank,
this Mortgage, any present or future Letters of Credit issued by Bank for the
account of Mortgagor, other loan documents as defined in the Note (the “Loan
Documents”), and swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time) between Bank or any of its affiliates and Mortgagor, all
other indebtedness of Mortgagor to Bank whenever borrowed or incurred, and any
renewals, extensions, novations, or modifications of the foregoing (collectively
the “Obligations”), and in consideration of these premises and for other
consideration, Mortgagor does mortgage, grant and convey unto Bank (for itself
and its affiliates), its successors and assigns, all of Mortgagor’s right, title
and interest now owned or hereafter acquired in and to each of the following
(collectively, the “Property”): (i) all those certain tracts of land in the Town
of Claverack, County of Columbia, State of New York described in EXHIBIT A
attached hereto and made part hereof (the “Land”); (ii) all buildings and
improvements now or hereafter erected on the Land; (iii) all fixtures,
machinery, equipment and other articles of real, personal or mixed property
attached to, situated or installed in or upon, or used in the operation or
maintenance of, the Land or any buildings or improvements situated thereon,
whether or not such real, personal or mixed property is or shall be affixed to
the Land; (iv) all building materials, building machinery and building equipment
delivered on site to the Land during the course of, or in connection with, any
construction, repair or renovation of the buildings and improvements situated or
to be situated thereon; (v) any leases, licenses or occupancy agreements of all
or any part of the Land and all extensions, renewals, and modifications thereof,
and any options, rights of first refusal or guarantees relating thereto; all
rents, income, revenues, security deposits, issues, profits, awards and payments
of any kind payable under any leases or otherwise arising from the Land; (vi)
all contract rights, accounts receivable and general intangibles relating to the
Land or the use, occupancy, maintenance, construction, repair or operation
thereof; all management agreements, franchise agreements, utility agreements and
deposits; all maps, plans, surveys and specifications; all warranties and
guaranties; all permits, licenses and approvals; and all insurance policies;
(vii) all estates, rights, tenements, hereditaments, privileges, easements, and
appurtenances of any kind benefiting the Land; all means of access to and from
the Land, whether public or private; and all water and mineral rights; and
(viii) all “Proceeds” of any of the above-described property, which term shall
have the meaning given to it in the Uniform Commercial Code of the jurisdiction
where this Mortgage is recorded (the “UCC”), whether cash or non-cash, and
including

--------------------------------------------------------------------------------


insurance proceeds and condemnation awards; and all replacements, substitutions
and accessions thereof.

        In the event that Mortgagor is the owner of a leasehold estate with
respect to any portion of the Property and Mortgagor obtains a fee estate in
such portions of the Property, then, such fee estate shall automatically, and
without further action of any kind on the part of the Mortgagor, be and become
subject to the security title and lien of this Agreement.

        TO HAVE AND TO HOLD the Property and all the estate, right, title and
interest, in law and in equity, of Mortgagor’s in and to the Property unto Bank,
its successors and assigns, forever.

        Mortgagor WARRANTS AND REPRESENTS that Mortgagor is lawfully seized of
the Property, in fee simple, absolute, that Mortgagor has the legal right to
convey and encumber the same, and that the Property is free and clear of all
liens and encumbrances. Mortgagor further warrants and will forever defend all
and singular the Property and title thereto to Bank and Bank’s successors and
assigns, against the lawful claims of all persons whomsoever.

        PROVIDED ALWAYS that if (i) all the Obligations (including without
limitation, all termination payments and any other amounts due under or in
connection with any swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time) secured hereunder) are paid in full, (ii) each and every
representation, warranty, agreement, covenant and condition of this Mortgage,
and the other Loan Documents, are complied with and abided by, and (iii) any and
all swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to
time) secured hereunder have matured or been terminated, then this Mortgage and
the estate hereby created shall cease and be null, void, and canceled of record.

        To protect the security of this Mortgage, Mortgagor further represents
and agrees with Bank as follows:

        Payment of Obligations. That the Obligations shall be timely paid and
performed.

        Future Advances. This Mortgage is given to secure not only existing
Obligations, but also future advances, including obligations under swap
agreements made, and future swap agreements (as defined in 11 U.S.C. § 101, as
in effect from time to time) entered into with Bank or any of its affiliates, in
each case only to the extent relating to the Loan within 20 years of the date of
this Mortgage to the same extent as if such future advances and swap agreements
are made on the date of the execution of this Mortgage. The principal amount
that may be so secured may decrease or increase from time to time, but the total
amount so secured at any one time shall not exceed $1,627,070, plus all
interest, costs, reimbursements, fees and expenses due under this Mortgage and
secured hereby. Mortgagor shall not execute any document that impairs or
otherwise impacts the priority of any existing or future Obligations secured by
this Mortgage.

        Advances Held in Trust. Mortgagor agrees, in compliance with New York
Lien Law, to receive advances secured by this Mortgage and to hold any right to
receive advances secured by this Mortgage as a trust fund to be applied first to
payment of the cost of any improvement to the Property before using any part of
the total advances for any other purpose.

        Grant of Security Interest in Personal Property. This Mortgage
constitutes a security agreement under the UCC and shall be deemed to constitute
a fixture financing statement. Mortgagor hereby grants a security interest in
any personal property included in the Property. On request of Bank, Mortgagor
will execute one or more Financing Statements in form satisfactory to Bank and
will pay all costs and expenses of filing the same in all public filing offices,
where filing is deemed desirable by Bank. Bank is authorized to file Financing
Statements relating to the Property without Mortgagor’s signature where
permitted by law.

Nothing herein obligates Bank to provide credit in excess of the Obligations.

Page 2

--------------------------------------------------------------------------------


        Leases, Subleases and Easements. Mortgagor shall maintain, enforce and
cause to be performed all of the terms and conditions under any lease, sublease
or easement which may constitute a portion of the Property. With reference to
the Real Property Law of New York § 291-f Mortgagor shall not, without the
consent of Bank, enter into any new lease of all or any portion of the Property,
agree to the cancellation or surrender under any lease of all or any portion of
the Property, agree to prepayment of rents, issues or profits (other than rent
paid at the signing of a lease or sublease), modify any such lease so as to
shorten the term, decrease the rent, accelerate the payment of rent, or change
the terms of any renewal option; and any such purported new lease, cancellation,
surrender, prepayment or modification made without the consent of Bank shall be
void as against Bank.

        Required Insurance. Mortgagor shall maintain with respect to the
Property: (i) during construction of any improvements on the Property,
“all-risk” builders risk insurance which must include windstorm, hail damage,
fire and vandalism (non-reporting Completed Value with Special Cause of Loss
form), in an amount not less than the completed replacement value of the
improvements under construction, naming Bank as mortgagee and loss payee; (ii)
upon completion of construction, upon occupancy of any improvements, and at all
other times, insurance against loss or damage by fire and other casualties and
hazards by insurance written on an “all risks” basis, including malicious
mischief coverage, in an amount not less than the replacement cost thereof,
including coverage for loss of rents or business interruption if applicable,
naming Bank as loss payee and mortgagee; (iii) if the Property is required to be
insured pursuant to the National Flood Reform Act of 1994, and the regulations
promulgated thereunder, flood insurance is required in the amount equal to the
lesser of the loan amount or maximum available under the National Flood
Insurance Program, but in no event should the amount of coverage be less than
the value of the improved structure, naming Bank as mortgagee and loss payee.
If, after closing, the Property (or any part thereof) is remapped and if the
vertical improvements are determined to be located in a special flood hazard
area, Mortgagor must obtain and maintain a flood insurance policy. If, within
forty-five (45) days of receipt of notification from Bank that the Property has
been reclassified by FEMA as being located in a special flood hazard area,
Mortgagor has not provided sufficient evidence of flood insurance, Bank is
mandated under federal law to purchase flood insurance on behalf of Mortgagor,
and Bank will add the associated costs to the principal balance of the Note. If
the land or any portion thereof is located in a special flood hazard area, this
Agreement may be terminated by Bank at its sole option; (iv) as applicable,
insurance which complies with the workers’ compensation and employers’ liability
laws of all states in which Mortgagor shall be required to maintain such
insurance; and (v) liability insurance providing coverage in such amount as Bank
may require but in no event less than $1,000,000.00 combined single limit,
naming Bank as an additional insured; and (vi) such other insurance as Bank may
require from time to time, provided such insurance is customary for projects
such as the Project.

        All property insurance policies shall contain an endorsement or
agreement by the insurer in form satisfactory to Bank that any loss shall be
payable in accordance with the terms of such policy notwithstanding any act or
negligence of Mortgagor and the further agreement (within both the property and
liability policies) of the insurer waiving rights of subrogation against Bank,
and rights of set-off, counterclaim or deductions against Mortgagor.

        All insurance policies shall be in form, provide coverages, be issued by
companies and be in amounts satisfactory to Bank. At least 30 days prior to the
expiration of each such policy, Mortgagor shall furnish Bank with evidence
satisfactory to Bank that such policy has been renewed or replaced or is no
longer required hereunder. All such policies shall provide that the policy will
not be canceled or materially amended without at least 30 days prior written
notice to Bank. In the event Mortgagor fails to provide, maintain, keep in
force, and furnish to Bank the policies of insurance required by this paragraph,
Bank may procure such insurance or single-interest insurance in such amounts, at
such premium, for such risks and by such means as Bank chooses, at Mortgagor’s
expense; provided however, Bank shall have no responsibility to obtain any
insurance, but if Bank does obtain insurance, Bank shall have no responsibility
to assure that the insurance obtained shall be adequate or provide any
protection to Mortgagor.

Page 3

--------------------------------------------------------------------------------


        Insurance Proceeds. After occurrence of any loss to any of the Property,
Mortgagor shall give prompt written notice thereof to Bank.

        In the event of such loss all insurance proceeds, including unearned
premiums, shall be payable to Bank, and Mortgagor hereby authorizes and directs
any affected insurance company to make payment of such proceeds directly to Bank
and not to Bank and Mortgagor jointly. Bank is hereby authorized by Mortgagor to
make proof of loss if not promptly made by Mortgagor, settle, adjust or
compromise any claims for loss or damage under any policy or policies of
insurance and Mortgagor appoints Bank as its attorney-in-fact to receive and
endorse any insurance proceeds to Bank, which appointment is coupled with an
interest and shall be irrevocable as long as any Obligations remain unsatisfied,
but shall only be exercised by Bank if a Default has occurred and is continuing
hereunder. Mortgagor shall pay the costs of collection, including attorneys’
fees, of insurance proceeds payable on account of such damage or destruction.
Mortgagor shall have no claim against the insurance proceeds, or be entitled to
any portion thereof, and all rights to the insurance proceeds are hereby
assigned to Bank as security for payment of the Obligations.

        In the event of any damage to or destruction of the Property, Bank shall
have the option of applying or paying all or part of the insurance proceeds to
(i) the Obligations in such order as Bank may determine, (ii) restoration,
replacement or repair of the Property in accordance with Bank’s standard
construction loan disbursement conditions and requirements, or (iii) Mortgagor.
Nothing herein shall be deemed to excuse Mortgagor from restoring, repairing and
maintaining the Property as required herein.

        Notwithstanding the foregoing, provided that all of the following
conditions are fully satisfied by Mortgagor, Bank shall disburse insurance
proceeds for repair and restoration of the Property in accordance with Bank’s
standard construction loan disbursement conditions and requirements: (i) no
Default or event which, with the giving of notice or the passage of time, or
both, would constitute a Default shall have occurred; (ii) Mortgagor shall have
delivered evidence satisfactory to Bank that the Property can be fully repaired
and restored at least six (6) months prior to the maturity of the Obligations;
(iii) no lease of the Property is cancelable or terminable by the tenant or
Mortgagor on account of the casualty or, if it is, the tenant or Mortgagor (as
applicable) has waived in writing its right to cancel; (iv) the work is
performed either under the existing construction contracts or, if the work
required is not subject to any existing contract, under a contract satisfactory
to Bank in accordance with plans and specifications and a budget satisfactory to
Bank in accordance with all legal requirements; (v) Mortgagor shall have
deposited with Bank for disbursement in the connection with the restoration the
greater of: (A) the applicable deductible under the insurance policies covering
the loss; or (B) the amount by which the cost of restoration of the Property to
substantially the same value, condition and character as existed prior to such
damage is estimated by Bank to exceed the net insurance proceeds; (vi) Mortgagor
has paid as and when due all of Bank’s costs and expenses incurred in connection
with the collection and disbursement of insurance proceeds, including without
limitation, inspection, monitoring, engineering and legal fees (and if not paid
on demand, at Bank’s option, such costs may be deducted from the disbursements
made by Bank or added to the sums secured by this Mortgage); and (vii) such
other terms and conditions as Bank may reasonably require.

        Minimum Standards. In addition to the requirements set forth in the Loan
Documents, all surveys, insurance, title policies, construction documents,
environmental reports, payment and performance bonds, and any other due
diligence or additional documents required in connection with this Loan, shall
comply with Bank’s minimum standards in place from time to time for such
documents, which shall be provided in writing by Bank to Borrower upon request.

        Impositions; Escrow Deposit. Mortgagor will pay all taxes, levies,
assessments and other fees and charges imposed upon or which may become a lien
upon the Property under any law or ordinance (all of the foregoing collectively
“Impositions”) before they become delinquent and in any event in the same
calendar year in which they first become due. Upon request of Bank, if a Default
has occurred and is continuing hereunder, Mortgagor shall add to each periodic
payment required under the Note the amount estimated by Bank to be sufficient to
enable Bank to pay, as they come due, all Impositions and insurance premiums
which Mortgagor is required to pay hereunder. Payments requested under this

Page 4

--------------------------------------------------------------------------------

provision shall be supplemented or adjusted as required by Bank from time to
time. Such funds may be commingled with the general funds of Bank and shall not
earn interest. Upon the occurrence and during the continuance of a Default, Bank
may apply such funds to pay any of the Obligations.

        Use of Property. Mortgagor shall use and operate, and require its
lessees or licensees to use and operate, the Property in compliance with all
applicable laws (including, for example, the Americans with Disabilities Act and
the Fair Housing Act) and ordinances, covenants, and restrictions, and with all
applicable requirements of any lease or sublease now or hereafter affecting the
Property. Mortgagor shall not permit any unlawful use of the Property or any use
that may give rise to a claim of forfeiture of any of the Property. Mortgagor
shall not allow changes in the stated use of Property from that disclosed to
Bank at the time of execution hereof. Mortgagor shall not initiate or acquiesce
to a zoning change of the Property without prior notice to, and written consent
of, Bank.

        Maintenance, Repairs and Alterations. Mortgagor shall keep and maintain
the Property in good condition and repair and fully protected from the elements
to the satisfaction of Bank. Mortgagor will not remove, demolish or structurally
alter any of the buildings or other improvements on the Property (except such
alterations as may be required by laws, ordinances or regulations) without the
prior written consent of Bank. Mortgagor shall promptly notify Bank in writing
of any material loss, damage or adverse condition affecting the Property.

        Eminent Domain. Should the Property or any interest therein be taken or
damaged by reason of any public use or improvement or condemnation proceeding
(“Condemnation”), or should Mortgagor receive any notice or other information
regarding such Condemnation, Mortgagor shall give prompt written notice thereof
to Bank. Bank shall be entitled to all compensation, awards and other payments
or relief granted in connection with such Condemnation and, at its option, may
commence, appear in and prosecute in its own name any action or proceedings
relating thereto. Bank shall be entitled to make any compromise or settlement in
connection with such taking or damage. All compensation, awards, and damages
awarded to Mortgagor related to any Condemnation (the “Proceeds”) are hereby
assigned to Bank and Mortgagor agrees to execute such further assignments of the
Proceeds as Bank may require. Bank shall have the option of applying or paying
the Proceeds in the same manner as insurance proceeds as provided herein.
Mortgagor appoints Bank as its attorney-in-fact to receive and endorse the
Proceeds to Bank, which appointment is coupled with an interest and shall be
irrevocable as long as any Obligations remain unsatisfied, but shall only be
exercised by Bank after a Default has occurred and is continuing hereunder.

        Environmental Condition of Property and Indemnity. Mortgagor warrants
and represents to Bank, except as reported by Mortgagor to Bank in writing or as
disclosed in environmental reports delivered to Bank, that: (i) Mortgagor has
inspected and is familiar with the environmental condition of the Property; (ii)
the Property and Mortgagor, and any occupants of the Property, are in compliance
with and shall continue to be in compliance with all applicable federal, state
and local laws and regulations intended to protect the environment and public
health and safety as the same may be amended from time to time (“Environmental
Laws”); (iii) the Property is not and has never been used to generate, handle,
treat, store or dispose of, in any quantity, oil, petroleum products, hazardous
or toxic substances, hazardous waste, regulated substances or hazardous air
pollutants (“Hazardous Materials”) in violation of any Environmental Laws; (iv)
no Hazardous Materials (including asbestos, mold or lead paint in any form) are
located on or under the Property or emanate from the Property; (v) there are no
unregistered underground storage tanks on the Property that are subject to any
underground storage tank registration laws or regulations; (vi) no notice has
been received with regard to any Hazardous Material on the Property; (vii) no
action, investigation or proceeding is pending or to Mortgagor’s knowledge
threatened which seeks to enforce any right or remedy against Mortgagor or the
Property under any Environmental Law; and (viii) all licenses, permits and other
governmental or regulatory actions necessary for the Property to comply with
Environmental Laws shall be obtained and maintained and Mortgagor shall assure
compliance therewith.

        Further, Mortgagor represents to Bank that no portion of the Property is
a protected wetland except as otherwise shown on the survey delivered to Bank in
connection with the Loan. Mortgagor

Page 5

--------------------------------------------------------------------------------


agrees to notify Bank immediately upon receipt of any citations, warnings,
orders, notices, consent agreements, process or claims alleging or relating to
violations of any Environmental Laws or to the environmental condition of the
Property and shall conduct and complete all investigations and all cleanup
actions necessary to comply with the Environmental Laws and to remove, in
accordance with Environmental Laws, any Hazardous Material from the Property.

        Mortgagor shall indemnify, hold harmless, and defend Bank from and
against any and all damages, penalties, fines, claims, suits, liabilities,
costs, judgments and expenses, including attorneys’, consultants’ or experts’
fees of every kind and nature incurred, suffered by or asserted against Bank as
a direct or indirect result of: (i) representations made by Mortgagor in this
Section being or becoming untrue in any material respect; (ii) Mortgagor’s
violation of or failure to meet the requirements of any Environmental Laws; or
(iii) Hazardous Materials which, while the Property is subject to this Mortgage,
exist on the Property. Bank shall have the right to arrange for or conduct
environmental inspections of the Property from time to time (including the
taking of soil, water, air or material samples). The cost of such inspections
made after Default or which are required by laws or regulations applicable to
Bank shall be borne by Mortgagor. However, Mortgagor’s indemnity shall not apply
to any acts or omissions of Bank or any events taking place after foreclosure or
satisfaction of this Mortgage. Except as provided in the next sentence, these
indemnification obligations are in addition to General Indemnification
provisions set forth hereafter. Mortgagor’s Obligations under this section shall
continue, survive and remain in full force and effect notwithstanding the
repayment of the Obligations, a foreclosure of or exercise of power of sale
under this instrument, a delivery of a deed in lieu of foreclosure, a
cancellation or termination of record of this instrument and the transfer of the
Property. Notwithstanding anything to the contrary in this Mortgage or in the
other Loan Documents, Borrower’s liability, obligations and indemnifications
relating to Hazardous Material shall terminate two (2) years after the repayment
in full of the Loan provided that prior to the expiration of said two (2) year
period, neither Guarantor, Borrower nor the Bank has knowledge of or received
notice with respect to (i) Hazardous Material on the Property, (ii) any action,
investigation or proceeding commenced or threatened relating to Hazardous
Material alleged to be on the Property, or (iii) any alleged violation by
Borrower of any Environmental Law.

        Appraisals. Mortgagor agrees that Bank may obtain an appraisal of the
Property when required by the regulations of the Federal Reserve Board or the
Office of the Comptroller of the Currency, any other regulatory agency or at
such other times as Bank may reasonably require. Such appraisals shall be
performed by an independent third party appraiser selected by Bank. The cost of
such appraisals shall be borne by Mortgagor. If requested by Bank, Mortgagor
shall execute an engagement letter addressed to the appraiser selected by Bank.
Mortgagor’s failure or refusal to sign such an engagement letter, however, shall
not impair Bank’s right to obtain such an appraisal. Mortgagor agrees to pay the
cost of such appraisal within 10 days after receiving an invoice for such
appraisal.

        Inspections. Bank, or its representatives or agents, are authorized to
enter at any reasonable time upon any part of the Property for the purpose of
inspecting the Property and for the purpose of performing any of the acts it is
authorized to perform under the terms of this Mortgage.

        Liens and Subrogation. Mortgagor shall pay and promptly discharge all
liens, claims and encumbrances upon the Property that exceed $5,000 in the
aggregate (but liens of a value of $5,000 or less must be affirmatively insured
by the title company if same are not bonded or released). Mortgagor shall have
the right to contest in good faith the validity of any such lien, claim or
encumbrance, provided: (i) such contest suspends the collection thereof or there
is no danger of the Property being sold or forfeited while such contest is
pending; (ii) Mortgagor first deposits with Bank a bond or other security
satisfactory to Bank in such amounts as Bank shall reasonably require; and (iii)
Mortgagor thereafter diligently proceeds to cause such lien, claim or
encumbrance to be removed and discharged.

        Bank shall be subrogated to any liens, claims and encumbrances against
Mortgagor or the Property that are paid or discharged through payment by Bank or
with loan proceeds, notwithstanding the record cancellation or satisfaction
thereof.

        Waiver of Mortgagor’s Rights. To the fullest extent permitted by law,
Mortgagor waives the

Page 6

--------------------------------------------------------------------------------


benefit of all laws now existing or that hereafter may be enacted providing for
(i) any appraisement before sale of any portion of the Property, (ii) in any way
extending the time for the enforcement of the collection of the Note or the debt
evidenced thereby or any of the other Obligations, and any rights to hearing
prior to the exercise by Bank of any right, power, or remedy herein provided to
Bank.

        To the full extent Mortgagor may do so, Mortgagor agrees that Mortgagor
will not at any time insist upon, plead, claim or seek to take the benefit or
advantage of any law now or hereafter in force providing for any exemption
(including homestead exemption), appraisement, valuation, stay, extension or
redemption, and Mortgagor for themselves and their respective heirs, devisees,
representatives, successors and assigns, and for any and all persons claiming
any interest in the Property, to the extent permitted by law, hereby waive and
release all rights of valuation, appraisement, redemption, stay of execution,
the benefit of all exemption laws, notice of election to mature or declare due
the whole of the secured indebtedness and marshalling in the event of
foreclosure of the liens hereby created. Mortgagor further waives any and all
notices including, without limitation, notice of intention to accelerate and of
acceleration of the Obligations, except to the extent expressly provided for
herein.

        Payments by Bank. In the event of default in the timely payment or
performance of any of the Obligations, Bank, at its option and without any duty
on its part to determine the validity or necessity thereof, may pay the sums for
which Mortgagor is obligated. Further, Bank may pay such sums as Bank deems
appropriate for the protection and maintenance of the Property including,
without limitation, sums to pay Impositions and other levies, assessments or
liens, maintain insurance, make repairs, secure the Property, maintain utility
service, intervene in any condemnation and pay attorneys’ fees and other fees
and costs to enforce this Mortgage or protect the lien hereof (including
foreclosure) or collect the Obligations, without limitation, including those
incurred in any proceeding including Bankruptcy or arbitration. Any amounts so
paid shall bear interest at the default rate stated in the Note and shall be
secured by this Mortgage.

        Indemnification. Mortgagor shall protect, indemnify and save harmless
Bank from and against all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Damages”) imposed upon,
incurred by or asserted against Bank on account of (i) the Loan Documents or any
failure or alleged failure of Mortgagor to comply with any of the terms or
representations of this Agreement; (ii) any claim of loss or damage to the
Property or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Property or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Mortgagor to comply with any law, rule or regulation
applicable to the Property or the use, occupancy or operation of the Property
(including, without limitation, the failure to pay any taxes, fees or other
charges), provided that such indemnity shall be effective only to the extent of
any Damages that may be sustained by Bank in excess of any net proceeds received
by it from any insurance of Mortgagor (other than self-insurance) with respect
to such Damages, (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Bank relating in any way to or any matter
contemplated by the Loan Documents, (v) any claim for brokerage fees or such
other commissions relating to the Property or any other Obligations, or (vi) any
and all liability arising from any leases related to the Property. Nothing
contained herein shall require Mortgagor to indemnify Bank for any Damages
resulting from Bank’s gross negligence or its willful and wrongful acts. The
indemnity provided for herein shall survive payment of the Obligations and shall
extend to the officers, directors, employees and duly authorized agents of Bank.
In the event the Bank incurs any Damages arising out of or in any way relating
to the transaction contemplated by the Loan Documents (including any of the
matters referred to in this section), the amounts of such Damages shall be added
to the Obligations, shall bear interest, to the extent permitted by law, at the
interest rate borne by the Obligations from the date incurred until paid and
shall be payable on demand.

        Assignment of Rents. Mortgagor hereby absolutely assigns and transfers
to Bank all the leases, rents, issues and profits of the Property (collectively
“Rents”). Although this assignment is effective immediately, so long as no
Default exists, Bank gives to and confers upon Mortgagor the privilege under a
revocable license to collect as they become due, but not prior to accrual, the
Rents and to demand, receive and enforce payment, give receipts, releases and
satisfactions, and sue in the name

Page 7

--------------------------------------------------------------------------------


of Mortgagor for all such Rents. Mortgagor represents there has been no prior
assignment of leases or Rents, and agrees not to further assign such leases or
Rents. Upon any occurrence of Default, the license granted to Mortgagor herein
shall be automatically revoked without further notice to or demand upon
Mortgagor, and Bank shall have the right, in its discretion, without notice, by
agent or by a receiver appointed by a court, and without regard to the adequacy
of any security for the Obligations, (i) to enter upon and take possession of
the Property, (ii) notify tenants, subtenants and any property manager to pay
Rents to Bank or its designee, and upon receipt of such notice such persons are
authorized and directed to make payment as specified in the notice and disregard
any contrary direction or instruction by Mortgagor, and (iii) in its own name,
sue for or otherwise collect Rents, including those past due, and apply Rents,
less costs and expenses of operation and collection, including reasonable
attorneys’ fees, to the Obligations in such order and manner as Bank may
determine or as otherwise provided for herein. Bank’s exercise of any one or
more of the foregoing rights shall not cure or waive any Default or notice of
Default hereunder.

        Due on Sale or Further Encumbrance or Transfer of an Interest in
Mortgagor. Except as set forth in the “Partial Releases” Clause below, without
the prior written consent of Bank in each instance, Mortgagor shall not (i)
sell, convey, transfer or encumber the Property, or any part thereof or interest
therein, whether legal or equitable, (ii) cause or permit any transfer of the
Property or any part thereof, whether voluntarily, involuntarily or by operation
of law, or (iii) enter into any agreement or transaction to transfer, or
accomplish in form or substance a transfer, of the Property unless the Loan will
be paid in full as a result thereof. A “transfer” of the Property excludes (A)
any permitted transfer pursuant to the “Partial Releases” clause below and (B)
the entering into a contract of sale for a Home or a Lot as permitted by the
Building Loan Agreement and, unless the Loan is paid in full as a result of such
transfer, includes: (a) the direct or indirect sale, transfer or conveyance of
the Property or any portion thereof or interest therein; (b) the execution of an
installment sale contract or similar instrument affecting all or any portion of
the Property; (c) if Mortgagor is a corporation, partnership, limited liability
company, trust or other business entity, the transfer (whether in one
transaction or a series of transactions) of any stock, partnership, limited
liability company or other ownership interests in such corporation, partnership,
limited liability company or entity including, without limitation, changes in
stockholders, partners, members, managers, trustees, beneficiaries, or their
respective interests; (d) if Mortgagor is a corporation, the creation or
issuance of new stock by which an aggregate of more than 10% of such
corporation’s stock shall be vested in a party or parties who are not now
stockholders; and (e) an agreement by Mortgagor leasing all or a substantial
part of the Property for other than actual occupancy by a space tenant
thereunder or a sale, assignment or other transfer of or the grant of a security
interest in and to any Leases. Notwithstanding anything to the contrary
contained in the foregoing clauses (a) through (e), “transfer” shall not include
(i) a transfer of a controlling interest in the Borrower pursuant to the
buy-sell provisions of the LLC Agreement of the Borrower (provided that notice
thereof shall be given to the Bank); (ii) a transfer of a non-controlling
interest in the Borrower and (iii) a transfer of any of the stock of the
managing member of the Borrower, so long as Jeffrey Lynford continues to either
be the Chief Executive Officer of the managing member of the Borrower or hold a
senior position in the managing member of the Borrower holding decision making
authority with respect to the Project.

        Partial Releases. After all of the following conditions have been
satisfied, Bank shall, upon Borrower’s request, release a Home or Lot from the
lien of the Building Loan Mortgage and the Acquisition Loan Mortgage:


  (i) no Default under this Agreement or the other Loan Documents shall then
exist and be continuing;


  (ii) Bank shall have received a fully executed counterpart of the contract of
sale for such Home or Lot, which contract of sale shall specify a sales price of
not less than the Minimum Release Price and which shall otherwise be reasonably
acceptable to the Bank;


  (iii) Borrower shall notify Bank and Bank’s counsel not later than five (5)
business days prior to any closing of such Home or Lot of (i) the proposed
closing date and (ii) the amount of the Release Consideration to be paid to Bank
on such date; and


Page 8

--------------------------------------------------------------------------------


  (iv) Bank shall have received the Release Consideration for the Home or Lot to
be released, which Release Consideration shall be paid to the Bank in
immediately available funds, either by wire transfer in accordance with wiring
instructions provided by Bank or by delivery to Bank’s representative at the
closing of a bank or bank-certified check drawn on or certified by a bank having
offices in New York City payable to the order of the Bank in the amount of the
Release Consideration for such Home or Lot.


        Remedies of Bank on Default. Failure of Mortgagor or any other person
liable to timely pay or perform any of the Obligations after the expiration of
any applicable notice, grace or cure period is a default (“Default”) under this
Mortgage. Upon the occurrence of Default the following remedies are available,
without limitation, to Bank: (i) Bank may exercise any or all of Bank’s remedies
under this Mortgage or other Loan Documents including, without limitation,
acceleration of the maturity of all payments and Obligations, other than
Obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) with Bank or any of its affiliates, which shall be due
in accordance with and governed by the provisions of said swap agreements; (ii)
Bank may take immediate possession of the Property or any part thereof in
accordance with applicable law (which Mortgagor agrees to surrender to Bank) and
manage, control or lease the same to such persons and at such rental as it may
deem proper and collect and apply Rents to the payment of: (a) the Obligations,
together with all costs and attorneys’ fees; (b) all Impositions and any other
levies, assessments or liens which may be prior in lien or payment to the
Obligations, and premiums for insurance, with interest on all such items; and
(c) the cost of all alterations, repairs, replacements and expenses incident to
taking and retaining possession of the Property and the management and operation
thereof; all in such order or priority as Bank in its sole discretion may
determine. The taking of possession shall not prevent concurrent or later
proceedings for the foreclosure sale of the Property; (iii) Bank may apply to
any court of competent jurisdiction for the appointment of a receiver for all
purposes including, without limitation, to manage and operate the Property or
any part thereof, and to apply the Rents therefrom as hereinabove provided. In
the event of such application, Mortgagor consents to the appointment of a
receiver, and agrees that a receiver may be appointed without notice to
Mortgagor, without regard to whether Mortgagor has committed waste or permitted
deterioration of the Property, without regard to the adequacy of any security
for the Obligations, and without regard to the solvency of Mortgagor or any
other person, firm or corporation who or which may be liable for the payment of
the Obligations; (iv) Bank may exercise all the remedies of a mortgagee as
provided by law and in equity including, without limitation, foreclosure upon
this Mortgage and sale of the Property, or any part of the Property, at public
sale conducted according to applicable law (referred to as “Sale”) and conduct
additional Sales as may be required until all of the Property is sold or the
Obligations are satisfied; (v) with respect to any portion of the Property
governed by the UCC, Bank shall have all of the rights and remedies of a secured
party thereunder. Bank may elect to foreclose upon any Property that is fixtures
under law applicable to foreclosure of interests in real estate or law
applicable to personal property; (vi) Bank may bid at Sale and may accept, as
successful bidder, credit of the bid amount against the Obligations as payment
of any portion of the purchase price; and (vii) Bank shall apply the proceeds of
Sale, first to any fees or attorney fees permitted Bank by law in connection
with Sale, second to expenses of foreclosure, publication, and sale permitted
Bank by law in connection with Sale, third to the Obligations, and any remaining
proceeds as required by law.

        Miscellaneous Provisions. Mortgagor agrees to the following: (i) All
remedies available to Bank with respect to this Mortgage or available at law or
in equity shall be cumulative and may be pursued concurrently or successively.
No delay by Bank in exercising any remedy shall operate as a waiver of that
remedy or of any Default. Any payment by Bank or acceptance by Bank of any
partial payment shall not constitute a waiver by Bank of any Default; (ii)
Mortgagor represents that Mortgagor (a) is (1) an adult individual and is sui
juris, or (2) a corporation, general partnership, limited partnership, limited
liability company or other legal entity, duly organized, validly existing and in
good standing under the laws of its state of organization, and is authorized to
do business in each other jurisdiction wherein its ownership of property or
conduct of business legally requires such organization (b) has the power and
authority to own its properties and assets and to carry on its business as now
being conducted and as now contemplated; and (c) has the power and authority to
execute, deliver and perform, and by all necessary action has authorized the
execution, delivery and performance of, all of its obligations under this
Mortgage and any other Loan Document to which it is a party. (iii) The
provisions hereof shall be

Page 9

--------------------------------------------------------------------------------


binding upon and inure to the benefit of Mortgagor, its heirs, personal
representatives, successors and assigns including, without limitation,
subsequent owners of the Property or any part thereof, and shall be binding upon
and inure to the benefit of Bank, its successors and assigns and any future
holder of the Note or other Obligations; (iv) Any notices, demands or requests
shall be sufficiently given Mortgagor if in writing and mailed or delivered to
the address of Mortgagor shown above or to another address as provided herein
and to Bank if in writing and mailed or delivered to Wachovia Bank, National
Association, 12 East 49th Street, 42nd Floor, New York, New York 10017, or such
other address as Bank may specify from time to time and in the event that
Mortgagor changes Mortgagor’s address at any time prior to the date the
Obligations are paid in full, that party shall promptly give written notice of
such change of address by registered or certified mail, return receipt
requested, all charges prepaid. Notices to Bank must include the mail code. (v)
This Mortgage may not be changed, terminated or modified orally or in any manner
other than by an instrument in writing signed by the parties hereto; (vi) The
captions or headings at the beginning of each paragraph hereof are for the
convenience of the parties and are not a part of this Mortgage; (vii) If the
lien of this Mortgage is invalid or unenforceable as to any part of the
Obligations, the unsecured portion of the Obligations shall be completely paid
(and all payments made shall be deemed to have first been applied to payment of
the unsecured portion of the Obligations) prior to payment of the secured
portion of the Obligations and if any clause, provision or obligation hereunder
is determined invalid or unenforceable the remainder of this Mortgage shall be
construed and enforced as if such clause, provision or obligation had not been
contained herein; (viii) This Mortgage shall be governed by and construed under
the laws of the jurisdiction where this Mortgage is recorded; (ix) Mortgagor by
execution and Bank by acceptance of this Mortgage agree to be bound by the terms
and provisions hereof). FINAL AGREEMENT. This Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

        IN WITNESS WHEREOF, Mortgagor has signed and sealed this instrument as
of the day and year first above written.


Mortgagor

CLAVERACK HOUSING VENTURES, LLC

By: Wellsford Real Properties, Inc.
Managing Member

By: /s/ William H. Darrow

--------------------------------------------------------------------------------

Name:   William H. Darrow II
Title:   Vice President

Page 10

--------------------------------------------------------------------------------


Acknowledgement

State of New York ) County of New York ) ss:


        On the 14th day of December in the year 2005, before me, the
undersigned, a Notary Public in and for said State, personally appeared William
H. Darrow II personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

        In witness whereof I hereunto set my hand.


/s/ Jolyn S. Kitzer, Notary Public

Jolyn S. Kitzer

--------------------------------------------------------------------------------

(Printed Name of Notary)

My Commission Expires: August 30, 2008


--------------------------------------------------------------------------------


EXHIBIT A


--------------------------------------------------------------------------------


Schedule A to UCC

        Schedule A to UCC from Claverack Housing Ventures, LLC ("Debtor") and
for the benefit of Wachovia Bank, National Association and its affiliates
("Secured Party").

Description of Collateral:

        ALL OF DEBTOR's right, title and interest in and to the following,
whether now existing or hereafter acquired: (i) all fixtures, machinery,
equipment and other articles of real, personal or mixed property attached to,
situate or installed in or upon, or used in the operation or maintenance of, the
real property (the "Land") known as The Stewardship at Millbrook Road,
Claverack, New York, and more particularly described on Exhibit A, wherein the
record owner is (are) Claverack Housing Ventures, LLC, or any buildings or
improvements situated thereon, whether or not such real, personal or mixed
property is or shall be affixed to the Land; (ii) all building materials,
building machinery and building equipment delivered on site to the Land during
the course of, or in connection with, any construction, repair or renovation of
the buildings and improvements situated or to be situated thereon; (iii) all
leases, licenses or occupancy agreements of all or any part of the Land and all
extensions, renewals, and modifications thereof, and any options, rights of
first refusal or guarantees relating thereto; all rents, income, revenues,
security deposits, issues, profits, awards and payments of any kind payable
under the leases or otherwise arising from the Land; (iv) all contract rights,
accounts receivable and general intangibles relating to the Land or the use,
occupancy, maintenance, construction, repair or operation thereof; all
management agreements, franchise agreements, utility agreements and deposits;
all maps, plans, surveys and specifications; all warranties and guaranties; all
permits, licenses and approvals; and all insurance policies; and (v) all
proceeds of any of the above-described property, whether cash or non-cash, and
including insurance proceeds and condemnation awards; and all replacements,
substitutions and accessions thereof.